DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0352816 (hereinafter “Wang”).Regarding claim 1 and 16 	Wang teaches an insulation component (article) comprising a seamless stiff polymer material layer (shell) 1, and an inner insulation foam layer (core) 2 enclosed in the layer (shell) 1, wherein the layer (shell) 1 and the inner insulation foam layer (core) 2 form an integrated structure (abstract, Figure 1, and paragraphs [0032] and [0034]). 	Wang teaches the seamless stiff polymer material layer (shell) 1 comprises a shell (second shell material) and a liner (first shell material) being fitted together (made of at least two substantially seamlessly joined parts), with the liner being a stiff material that is above food safety grade.  As during the application, the liner may be in contact with food, the use of stiff material layer above food safety grade for the liner has an additional advantage of food safety and hygiene (paragraph [0042]). 	Wang teaches the inner insulation foam layer (core) 2 is a foamed core (paragraph [0027]).	Wang teaches in order to render the surface of the insulation component with sufficient hardness and strength, the seamless stiff PU layer 1 has a density or hardness that is greater than the density or hardness of the inner insulation PU foam layer 2 (made from a PU foaming resin) (paragraph [0040]).  Wang does not explicitly teach the density of the PU foamed core 2 is 40-80 kg/m3, and the PU foaming resin has a free foaming density of 10-40 kg/m3.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate density of the core and free foaming density of the resin used in the core using nothing more than routine experimentation to achieve the desired density of the core 2 being lower than the stiff layer 1, while the stiff layer 1 also has a density which exhibits the sufficient hardness and strength required by Wang.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 2 	In addition, Wang teaches because the seamless stiff polymer material layer 1 is seamless, the sealing effect is good and the overall outlook is neat and tidy (paragraph [0034] and Figure 1), which corresponds to the shell having no faults inherently formed due to the support of the core resulting in the communication of the inner core with the environment outside the shell.  Regarding claim 6	In addition, Wang teaches the insulation component is a refrigerator door (paragraph [0044]).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of United State Patent Application Publication No. US 2014/0190978 (hereinafter “Bowman”).Regarding claims 3 and 5 	The limitations for claim 1 have been set forth above.  In addition, Wang teaches the shell (second shell material) of the seamless stiff polymer material layer (shell) 1 comprises a polyurethane elastomeric resin (paragraphs [0036] and [0065]). 	Wang also teaches the liner is a stiff material that is above food grade, which has the advantage of food safety and hygiene (paragraph [0042]). 	Wang does not explicitly teach the liner (first shell material) is a PS resin. 	Bowman teaches a thermal insulating device, such as a refrigerator (abstract and Figure 4).  Bowman teaches the device includes liners preferably comprising food grade High Impact Polystyrene (HIPS) which is specially tailored for refrigeration products and are manufactured at relatively low cost but yet maintain high levels of reliability by forming the liners in relatively thin thicknesses (paragraphs [0006], [0048] and [0049]). 	Wang and Bowman are analogous inventions in the field of refrigerator insulating components.  It would have been obvious to one skilled in the art at the time of the invention to modify the material of the liner of Wang with the food grade HIPS material of the liner of Bowman to yield a liner made from material which is specially tailored for refrigeration products and manufactured at a relatively low cost while maintaining high levels of reliability.
Response to Arguments
Applicant’s arguments, see page 5, filed 16 June 2022, with respect to the rejection of claims 1-3 and 6 under 35 USC § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 USC § 103 as specified in the updated rejection of record.
Applicant's arguments filed 16 June have been fully considered but they are not persuasive.  	The applicant argued Wang fails to teach or suggest a foamed core having a foamed core density of 40-80 kg/m3.  The examiner respectfully disagrees and contends a person having ordinary skill in the art at the time of the invention would merely rely upon routine experimentation to determine an appropriate density of the foamed core, as detailed in the rejection of record. 	The applicant argued Wang fails to teach the applicant’s surprising results of the panel appearance being good when the foamed core has a density within the claimed range of 40-80 kg/m3.  The applicant noted paragraph [0082] in providing this position.  It appears the applicant is attempting to establish unexpected results of the claimed range for the foamed core density.  However, the examiner respectfully submits the data provided only highlights a relatively low foamed core density of 35 kg/m3, and a relatively high foamed core density of 45 kg/m3.  Therefore, the examiner is of the position that the applicant has failed to provide sufficient data points both inside and outside the claimed range (40-80 kg/m3), which should be performed to establish unexpected results over a claimed range.  See MPEP § 716.02(d)(II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783